Citation Nr: 0920390	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  04-08 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

The Veteran's claim was remanded for further development in 
September 2005.


FINDING OF FACT

Osteoarthritis of the lumbosacral spine was first diagnosed 
more than a year after discharge from service and has not 
been related to low back complaints during service.


CONCLUSION OF LAW

Osteoarthritis of the lumbosacral spine was not incurred in, 
or aggravated by, active military service and may not be 
presumed to have been incurred as a result of service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

In an October 2001 letter, prior to the February 2003 rating 
decision on appeal, VA notified the Veteran of the substance 
of the VCAA, including the types of evidence necessary to 
establish entitlement to service connection and the division 
of responsibility between the Veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), these letters essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate his claims; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide.  The VA again 
provided VCAA notice to the Veteran by way of May 2004 and 
September 2005 letters. 

During the pendency of this appeal, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the section 5103(a) notice requirements apply 
to all five elements of a service connection claim, including 
generalized notice as to the disability rating and the 
effective date of an award.  However, as the Board concludes 
below that the preponderance of the evidence is against the 
Veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite any deficient 
notice provided to the Veteran on these two elements, the 
Board finds no prejudice to the Veteran in the processing of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The Board finds that 
all necessary development of evidence has been completed.  
The Veteran's service treatment records, Social Security 
Administration (SSA) records and VA medical records have been 
obtained.  The Veteran has provided testimony before the 
undersigned Veterans Law Judge.  The Veteran has submitted 
numerous medical records in support of his claim, which make 
up most of Volume I of the claims files.  The October 2001 
VCAA letter requested that the Veteran provide medical 
records pertaining to Workman's Compensation for an on the 
job injury in 1992.  This letter also requested that he 
provide releases to VA so that VA could request medical 
records relating to on-the-job back injuries in 1978 and 
1981, as well as his treatment records from the Modesto Pain 
Clinic.  The Veteran responded in October 2001 that he had 
submitted all such records available and that such records 
were included in the SSA records.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal and he has done so.  Neither the 
Veteran nor his representative has indicated that there are 
any additional obtainable records to support the Veteran's 
claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for arthritis may be presumed if such 
disability is manifested to a degree of 10 percent within one 
year from the date of separation from a period of qualifying 
active service lasting 90 or more days.  See 38 C.F.R. §§ 
3.307, 3.309.

III.  History and analysis

At his May 2005 hearing, the Veteran first asserted that he 
injured his low back when he jumped from a 30 or 40 foot 
tower into a pool of water during boot camp.  The Veteran 
reported that his back was injured when he hit the water.  He 
stated that he had had back pain ever since that time and 
that his back disability was aggravated by post service 
industrial injuries in 1978 and 1981.

The service treatment records do confirm that the Veteran 
complained of back pain in August 1972, April 1973, February 
1975, March 1975, and April 1975.  August 1972 and February 
1975 service treatment records note that the Veteran denied 
trauma to the back.  X-rays of the back taken in August 1972 
were negative and the impression was muscular back ache.  
Another August 1972 service treatment record states that the 
Veteran's low back disability was diagnosed as muscular pain.  
The July 1975 discharge examination report contains no 
complaints or findings relating to back pain.  

The Board does not find the Veteran's assertions that he 
injured his back jumping from a tower into a pool in service 
to be credible.  Not only do the service treatment records 
note that the Veteran denied back trauma during service, but 
also post service private medical records indicate that the 
Veteran attributed his back disability to post service 
injuries.  An August 1993 VA medical record indicates that 
the Veteran reported that he injured his back in an on-the-
job injury in 1978.  VA medical records dated in January 
1995, January 1997, March 1997 and August 1997 indicate that 
the Veteran reported that he had had back pain ever since a 
back injury in 1981.  

While the Veteran asserts that his current low back 
disability, which was diagnosed as lumbar degenerative disc 
disease by a September 2006 VA examination, is at least 
partly due to his military service, as a layperson he is not 
qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 
 
In this case there is no medical evidence which relates the 
Veteran's current low back disability to his military 
service.  However, there is an October 2002 VA examination 
report which contains a medical opinion against the Veteran's 
claim.  The October 2002 VA examiner stated that the Veteran 
was seen a number of times during service for back 
complaints, that X-rays of the back during service were 
negative, and that the service treatment records indicated 
that the Veteran's back problems in service were muscular in 
nature.  The October 2002 VA examiner opined that since the 
back complaints during service were muscular in origin, which 
do not cause arthritis of the joints.  The Board also notes 
that the September 2006 VA examiner indicated that he was 
unable to relate the Veteran's current lumbosacral disability 
to the in-service complaints.

In a June 2004 Form 646, the Veteran's representative 
asserted that the October 2002 VA examiner's statements could 
be interpreted to indicate that the Veteran currently has 
lumbar back strain due to service.  However, the October 2002 
VA examiner provided no such opinion.  None of the medical 
evidence of record indicates that the Veteran has a current 
low back strain disability which is related to service.  The 
VA and private medical records dated from May 1994 reveal 
that the Veteran's back pain is due to arthritis of the 
lumbosacral spine and as noted above, none of the medical 
evidence relates the Veteran's current back disability to the 
in-service back complaints.

Since osteoarthritis of the lumbosacral spine was not shown 
during service, or within a year of discharge from service, 
and since the medical evidence indicates that the Veteran's 
current osteoarthritis of the lumbosacral spine is unrelated 
to service, the Board finds that the preponderance of the 
evidence is against his claim and that service connection for 
osteoarthritis of the lumbosacral spine is not warranted.


ORDER

Service connection for osteoarthritis of the lumbosacral 
spine is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


